Case 9:20-mj-08384-WM Document 1 Entered on FLSD Docket 11/13/2020 Page 1 of 9




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                   CASE NO. 20-mj-8384- WM

   UNITED STATES OF AMERICA

   v.

   TAPARRISH SHAKANE VAILS,

                 Defendant.
   _________________________________              1


                                  CRIMINAL COVER SHEET

   1. Did this matter originate from a matter pending in the Central Region of the United States
      Attorney's Office prior to August 9, 2013 (Mag. Judge Alicia Vaile)? _   Yes X_No

   2. Did this matter originate from a matter pending in the Northern Region of the United States
      Attorney's Office prior to August 8, 2014 (Mag. Judge Shaniek Maynard)? _     Yes X_No

   3. Did this matter originate ,from a matter pending in the Central Region of the United States
      Attorney's Office prior to October 3,2019 (Mag. Judge Jared Strauss)? _     Yes X_No

                                              Respectfully submitted,

                                              ARIANA FAJARDO ORSHAN
                                              UNITED STATES ATTORNEY


                                       BY:
                                             Dayron Silverio
                                             Assistant United States Attorney
                                             Florida BarNo. 112174
                                             99 N.E. 4th Street, 6th Floor
                                             Miami, Florida 33132-2111
                                             T. (305) 961-9009
                                             F. (305) 530-7976
                                             Dayron.Silverio@usdoj.gov
   Case 9:20-mj-08384-WM Document 1 Entered on FLSD Docket 11/13/2020 Page 2 of 9

 AO 91 (Rev 08/09)    Criminal Complaint
                                                                                                                               KJZ
                                           UNITED STATES DISTRICT COURT
                                                                   for the
                                                                                                                   Nov 13, 2020
                                                      Southern District of Florida

                     United States of America                         )                                                            West Palm Beach
                                v.                                    )
                                                                      )       Case No. 20-mj-8384-WM
              TAPARRISH SHAKANE VAILS,                                )
                                                                      )
                                                                      )
                              Defendant(s)


          CRIMINAL COMPLAINT BY TELEPHONE                          OR OTHER RELIABLE ELECTRONIC                            MEANS

            I, the complainant in this case, state that the following is true to the best of my knowledge and belief
 On or about the date(s) of                  F~e_b_ru~a=ry~2~2~,
                                                         =20~2~O~            in the county of              P_a_lm_B_e_a_c_h        in the
        Southern         District of           .:_F=lo,-,-,ri""d=a , the defendant(s) violated:

             Code Section                                                       Offense Description
 IS U.S.C. §§ 922(g)(I) and                      Possession of a Firearm by a Convicted Felon
 924(a)(2)
 21 U.s.C. § S41(a)(I)                           Possession with Intent to Distribute a Controlled Substance
 IS U.S.C. § 924(c)(I)(A)(i)                     Possession of a Firearm in Furtherance of a Drug-Trafficking Crime




           This criminal complaint is based on these facts:

SEE ATTACHED AFFIDAVIT.




          ~ Continued on the attached sheet.



                                                                                        /t/.L.L   Complainant's signature

                                                                                   Christopher A. Goodrich. Special Agent. FBI
                                                                                                  Printed name and title


Sworn and Attested to me by Applicant by Telephone (FaceTime) per Fed. R. Crim. P. 4(d) and 4.1.


Date:         November 13, 2020
                                                                                                    Judge's signature

City and state:                    West Palm Beach Florida                        William Matthewman, U,S. Magistrate Judge
                                                                                                  Printed name and title
Case 9:20-mj-08384-WM Document 1 Entered on FLSD Docket 11/13/2020 Page 3 of 9




                   AFFIDA VIT IN SUPPORT OF A CRIMINAL COMPLAINT

           I, Christopher Goodrich, being first duly sworn, hereby depose and state as follows:

                         INTRODUCTION         AND AGENT BACKGROUND

           I.     I am a "federal law enforcement officer" within the meaning of Federal Rule of

   Criminal Procedure 41(a)(2)(C), that is, a government agent engaged in enforcing the criminal

   laws and duly authorized by the Attorney General to request arrest and search warrants.       I am a

   Special Agent with the Federal Bureau ofInvestigation ("FBI") and have been so employed since

   2016. I am currently assigned to the Miami Field Office South Florida Violent Crimes Task

   Force, which targets individuals involved in violent crime. As part of my duties, I investigate

   crimes related to robbery and fugitives from justice.           I received training on the proper

   investigative techniques for these violations, including the use of surveillance techniques and the

   application and execution of arrest and search warrants.   I have conducted and assisted in fugitive

   and violent crime investigations, and have executed arrest and search warrants that have led to

   seizures of evidence related to violent crime. Prior to working as a Special Agent with the FBI, I

   was a police officer in Norfolk, Virginia, from 2007 to 2016.

          2.     As provided herein, I submit there is probable cause to believe that, on or about

   February 22, 2020, TAPARRISH SHAKANE VAILS did knowingly possess a firearm, in and

   affecting interstate commerce, knowing that he had previously been convicted of a crime

   punishable by imprisonment for a term exceeding one year, in violation of 18 U.S.C. §§ 922(g)(I)

  and 924(a)(2); did knowingly and intentionally possess with intent to distribute a controlled

  substance, in violation of 21 U.S.C. § 841(a)(1); and did knowingly possess a firearm in

  furtherance of a drug-trafficking crime, a felony offense for which the defendant may be
Case 9:20-mj-08384-WM Document 1 Entered on FLSD Docket 11/13/2020 Page 4 of 9




    prosecuted in a court of the United States, that is, a violation of21 U.S.C. § 841 (a)(1), as provided

    herein, in violation of 18 U.S.C. § 924(c)(I)(A)(i).

              3.       The facts in this Affidavit come from my personal observations,          my training and

    experience, and information obtained from other agents and witnesses.              Because this Affidavit is

    submitted for the limited purpose of establishing           probable cause, it does not contain every fact

    known to me about the investigation.

                                              PROBABLE CAUSE

           4.          On or about February     22, 2020, at approximately         2:50 am, law enforcement

   observed        a black Buick bearing   Florida   license plate IQO-OUI (the "VEHICLE"),            operating

   without operational headlights and traveling west on West Indiantown               Road, Jupiter, Florida, in

   the Southern District of Florida. Law enforcement           initiated and conducted a traffic stop in the area

   of West Indiantown Road and North Central Boulevard in Jupiter, Florida. During this traffic stop

   law enforcement made contact with VAILS, the sole occupant of the vehicle.

           5.          During the traffic stop, VAILS stated that he realized he was operating the vehicle

   without headlights.        VAILS provided     his Florida driver's     license in his name but could not

   provide proof of insurance.        Law enforcement         detected the odor of burned marijuana     emitting

   from the vehicle.       Law enforcement     also observed,      in plain view, what appeared      to be trace

   amounts of marijuana throughout         the vehicle.       VAILS appeared to have red and glassy eyes,

   consistent with someone who had recently smoked marijuana. The officer believed, based on his

   training, experience, and observations      in the car that VAILS had been operating the vehicle under

  the influence of marijuana.

          6.          During the traffic stop, law enforcement returned to their patrol vehicle to conduct

  a records check.       The records check revealed VAILS was currently on federal probation.



                                                          2
Case 9:20-mj-08384-WM Document 1 Entered on FLSD Docket 11/13/2020 Page 5 of 9




           7.     Upon returning to the vehicle, law enforcement noticed, for the first time, a bulge

   in VAILS's waistband.     Law enforcement also observed pre-flight indicators, such as shallow

   breathing and darting eye-movements.     Law enforcement asked VAILS for consent to search the

   VEHICLE, but consent was denied by VAILS. Law enforcement provided multiple orders for

   VAILS to exit the VEHICLE.          VAILS provided excuses and would not comply with law

   enforcement's demands.

          8.      Law enforcement reached for the driver's side door. At that point, VAILS quickly

   placed the VEHICLE in drive and accelerated away from law enforcement.           Law enforcement

   activated their siren and gave chase.

          9.      Law enforcement observed the VEHICLE enter the 1-95 southbound on-ramp.

   Due to the wet road conditions, VAILS's accelerating speed, and his disregard for public safety

   laws, enforcement deactivated their lights and siren.

          10.     Shortly after disengaging from the pursuit, law enforcement observed that the

   VEHICLE had crashed into a guard rail on the 1-95 southbound ramp.               Law enforcement

   approached and gave VAILS mUltiple commands to exit the VEHICLE.           VAILS did not comply

   with the commands, and was forcefully removed from the VEHICLE and placed under arrest.

          11.    Law enforcement searched VAILS and no contraband was recovered on his person.

  From within the VEHICLE, law enforcement recovered a digital scale and baggies.                In my

  training and experience, scales and baggies are tools associated with narcotics trafficking.

          12.    Law enforcement canvassed the immediate area of the vehicle crash and portions

  of the 1-95 south on-ramp. This search yielded negative contraband.

          13.    VAILS was transported to Palm Beach County Jail and charged with violations of

  Florida law.



                                                   3
Case 9:20-mj-08384-WM Document 1 Entered on FLSD Docket 11/13/2020 Page 6 of 9




               14.      Later that same day, at approximately            2:09 p.m., law enforcement     met with an

    identified female ("Concerned         Citizen")   in person at the Delray Beach Police Department,           who

    turned over a backpack.

               15.      Law enforcement    have interviewed the Concerned Citizen, who has stated that she

    and her son were driving to Delray Beach when they noticed a black backpack on the entrance

    ramp to 1-95 south. They made a U-turn and retrieved the bag from the side of the road.

              16.       Back inside the car, they inspected the bag and observed,           among other things, a

    firearm and ammunition.

              17.       They then continued      driving    to Delray      Beach.    Once at Delray        Beach, the

   Concerned         Citizen and her son attended a meeting, leaving the backpack            in the car.    After the

   meeting, the Concerned        Citizen turned over the backpack to law enforcement              at a local police

   station.

              18.      Law enforcement     searched the backpack and found, among other things, a 9mm

   Sarsilmaz handgun, serial number TIl 0213G06707,                  loaded with 13 rounds of ammunition;     several

   bags containing       suspected narcotics;   a traffic citation issued to VAILS; a paystub in VAILS's

   name; and a black Samsung cell phone, model number SM-A205U,                      with IMEI number ending in

   4708 ("PHONE 1").

              19.      Law enforcement      submitted      several    of the bags found     in the backpack       for

   laboratory testing. The lab results show that one of the bags contained approximately              0.7893 grams

   of methamphetamine,        a Schedule II controlled substance; one of the bags contained approximately

   11.9583 grams of heroin, a Schedule            I controlled       substance;   and one of the bags contained

   approximately       11.7099 grams of eutylone, a Schedule I controlled substance.




                                                            4
Case 9:20-mj-08384-WM Document 1 Entered on FLSD Docket 11/13/2020 Page 7 of 9




              20.            Law enforcement   determined   that the location where the Concerned          Citizen said

    she had found the backpack is in the travel path between the initial traffic stop of VAILS and the

    location where VAILS crashed and was taken into custody.

              21.            Law enforcement   swabbed the firearm and two of the bags, and submitted the

    swabs for DNA analysis.

              22.        According to the lab results from the DNA analysis, no DNA profiles were obtained

   from the swabs collected from the firearm's              trigger, grip, and sight.     A partial DNA profile was

   obtained from the firearm magazine that contained a mixture of at least two individuals,                  including

   at least one male contributor. Due to the limited data obtained, no conclusion can be made on the

   mixture profile from the magazine swab. With respect to the bags, one bag did not yield any DNA

   profile. The other bag yielded a partial DNA profile containing a mixture of two contributors. The

   partial DNA profile was identified as belonging to another individual.

          23.            On or about May 8, 2020 the United States District Court in the Southern District

   of Florida issued a search warrant for PHONE 1. A review of PHONE 1's contents revealed that

   a text message sent to an unknown individual stated, "This TP."

          24.            A review of VAILS 's jail communications         indicated that on or about February 25,

   2020, VAIL's referred to himself as the alias "TP."

          25.           A preliminary     examination    was performed      by the ATF on the 9mm Sarsilmaz

   handgun,         serial     number   TII0213G06707,       which    concluded    that    the   firearm   had   been

   manufactured        outside the state of Florida.

          26.           On or about September      4, 2008, VAILS was convicted of a crime punishable by

   imprisonment         for a term exceeding one year in the United States District Court for the Southern

   District of Florida in Case No. 08-80022-CR-MARRA-that                    is, armed bank robbery, in violation



                                                              5
Case 9:20-mj-08384-WM Document 1 Entered on FLSD Docket 11/13/2020 Page 8 of 9




   of 18 U.S.C. § 2113(a)(d), and using and brandishing a firearm during and in relation to a crime

   of violence, in violation of 18 U.S.C. § 924(c)(I)(A)(ii). For those offenses, the Court sentenced

   VAILS to 147 months' imprisonment to be followed by five years of supervised release. On or

   about February 22,2020, VAILS was still on supervised release.




                                [INTENTIONALL Y LEFT BLANK]




                                                  6
Case 9:20-mj-08384-WM Document 1 Entered on FLSD Docket 11/13/2020 Page 9 of 9




                                                   CONCLUSION

            27.       As provided herein, I submit there is probable cause to believe that, on or about

    February 22, 2020, TAPARRISH SHAKANE VAILS did knowingly                        possess a firearm, in and

    affecting    interstate   commerce,    knowing    that he had previously     been convicted    of a crime

    punishable by imprisonment        for a term exceeding one year, in violation of 18 U.S.C. §§ 922(g)(l)

    and 924(a)(2);     did knowingly      and intentionally   possess with intent to distribute   a controlled

    substance,    in violation    of 21 U .S.C. § 841 (a)(l);    and did knowingly      possess   a firearm   in

   furtherance     of a drug-trafficking     crime,   a felony offense    for which the defendant      may be

   prosecuted in a court of the United States, that is, a violation of21 U.S.c.       § 841 (a)(l), as provided

   herein, in violation of 18 U.S.C. § 924(c)(l)(A)(i).

   FURTHER YOUR AFFIANT SAYETH NAUGHT.




                                                                Christopher A. Goodrich
                                                                Special Agent
                                                                Federal Bureau of Investigation


   Sworn and Attested to me by Applicant by Telephone (FaceTime)
   per Fed. R. Crim. P. 4(d) and 4.1.

   Date:           November 13, 2020
           ------------------------



   HONORABLE WILLIAM MA TTHEWMAN
   UNITED STATES MAGISTRATE JUDGE




                                                          7
